Title: To Thomas Jefferson from Henry Dearborn, 19 January 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War Department Jany. 19th 1805
                  
                  I have the honor to transmit herewith, for your signature; sundry Commissions of the Militia of the District of Columbia
                  With sentiments of respect & esteem I am, Sir, Your Obedt. Servant
                  
                     H. Dearborn 
                     
                  
               